Citation Nr: 0333871	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for avitaminosis.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for nutritional 
disabilities.

5.  Entitlement to service connection for peptic ulcer 
disease (PUD).

6.  Entitlement to service connection for post-traumatic 
osteoarthritis.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty in the Recognized Guerillas 
from January 1942 to January 1943 and in the Regular 
Philippine Army from March 1945 to February 1946.  He was a 
prisoner of war (POW) from May 1942 to January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 RO decision that denied the 
veteran's claims of service connection for ischemic heart 
disease, avitaminosis, malnutrition, nutritional 
disabilities, PUD, and post-traumatic osteoarthritis.


FINDINGS OF FACT

1.  The veteran was a POW from May 1942 to January 1943.

2.  There is no evidence indicating that the veteran had 
localized edema of the lower extremities during his period of 
captivity as a POW; any current ischemic heart disease is not 
related to a disease or injury in service. 

3.  The veteran does not have avitaminosis currently.

4.  The veteran does not have malnutrition or residuals of 
such currently.

5.  The veteran does not have any nutritional disability 
currently.

6.  The veteran does not have PUD currently.

7.  The veteran does not have post-traumatic osteoarthritis 
currently.

8.  Heart disease was not manifest during service or within 1 
year of separation.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

2.  Avitaminosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

3.  Malnutrition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

4.  A nutritional disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

5.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

6.  Post-traumatic osteoarthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the Recognized Guerillas from January 
1942 to March 1945 and in the Regular Philippine Army from 
March 1945 to February 1946.  He was a prisoner of war (POW) 
from May 1942 to January 1943.  Service from January 1943 to 
March 1945 was not eligible for pay.

In a July 1998 former POW medical history questionnaire, the 
veteran indicated that he had a history of malaria, teeth 
problems, a vitamin deficiency, pale skin, chills, aches or 
pains of the muscles and/or joints, and fever.  He denied 
beriberi, swelling of the legs, feet and muscles.

In a July 1998 application for VA compensation or pension, 
the veteran indicated that he had malaria during service. 

In September 1998, the RO received affidavits from various 
individuals indicating that they were interned with the 
veteran at Camp O'Donnell during World War II.  

A January 1999 private echocardiogram reflects that the 
veteran's apical chambers were normal. 

A January 1999 VA infectious, immune, and nutritional 
disabilities examination report shows that the veteran 
reported that he had lost weight while a POW but had 
recovered after the war.  It was noted that his weight was 
50.9 kilograms and that there was no clinical evidence of 
malnutrition, avitaminosis, beriberi, or pellagra.

A January 1999 VA stomach, duodenum and peritoneal adhesions 
examination report shows that the veteran reported a history 
of occasional diarrhea which was relieved by taking Imodium.  
Following an examination, it was noted that there was no 
clinical evidence of PUD. 

A January 1999 VA heart examination report shows that there 
was no evidence of any abnormal cardiac findings.  An EKG was 
normal.

A January 1999 VA POW protocol examination shows that the 
veteran reported that he had malaria while a POW but had no 
current symptoms.  He said he had lost weight as a POW but 
had recovered after his liberation.  It was objectively noted 
that his heart had a regular rhythm, and it was noted that he 
had no swelling of the lower extremities.  Following a full 
examination, the diagnoses included no radiological evidence 
of post-traumatic arthritis.
 
In March 2001, the veteran was admitted to Divine Word 
Hospital.  The final diagnoses included ischemic heart 
disease, and septal wall ischemia.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The record shows that 
the veteran was properly notified of the October 2001 RO 
decision that denied his claims of service connection.  The 
veteran was issued a statement of the case (in September 
2002).  The Board concludes that the RO decision, SOC, and 
letters sent to the veteran over the years (including the 
March 2001 VCAA letter) informed him of:  why the evidence on 
file was insufficient to grant service connection; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was needed to 
substantiate his claims.  The March 2001 VCAA letter 
specifically informed him of what he should do in support of 
the claims, where to send the evidence, and what he should do 
if he had questions or needed assistance. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant VA medical records are on file.  The 
veteran was given multiple specialty VA examinations in 
January 1999.  There is no indication of outstanding relevant 
evidence.  Given the present circumstances, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  As such, the 
Board will proceed with a discussion of the merits of the 
veteran's claims.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for arthritis, cardiovascular renal disease, 
and PUD if manifest to a compensable level within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran is a former POW and was interned or detained 
for not less than 30 days, avitaminosis, beriberi (including 
beriberi heart disease), malnutrition, any other nutritional 
deficiency, post-traumatic osteoarthritis, and PUD which 
became manifest to a degree of 10 percent or more at any time 
after active military, naval or air service shall be 
considered to have been incurred in or aggravated by such 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(c).  Beriberi heart disease includes 
ischemic heart disease in a POW who had experienced localized 
edema during captivity. 

The Board will first undertake an analysis of the claim of 
service connection for ischemic heart disease.  It is noted 
that there is no evidence showing that the veteran had heart 
problems during service, or localized edema during his period 
of captivity.  Further, there is no evidence of heart 
problems within one year of his service separation.  More 
recently, in January 1999, the veteran underwent a VA heart 
examination and it was determined that there was no evidence 
of any abnormal cardiac findings.  An EKG was described as 
normal.  In March 2001, the veteran was hospitalized and 
diagnosed as having ischemic heart disease.  It is noted that 
in order for the veteran to prevail in his claim of service 
connection for ischemic heart disease, there must be evidence 
of localized edema during captivity.  Again, there is no 
evidence showing localized edema in captivity.  Although a 
layman is competent to report swelling, the veteran 
specifically denied swelling of the feet, legs and muscles in 
1998.   As such, the veteran's claim must fail. 

With regard to the veteran's claims of service connection for 
avitaminosis, malnutrition, nutritional disabilities, PUD, 
and post-traumatic osteoarthritis, it is noted that there is 
no evidence on file currently showing that the veteran has 
any of the aforementioned disabilities.  Specifically, VA 
specialty examinations performed in January 1999 specifically 
rule out avitaminosis, malnutrition, nutritional 
disabilities, PUD, and post-traumatic osteoarthritis.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Because there is no evidence 
of a current and competent diagnosis of avitaminosis, 
malnutrition, nutritional disabilities, PUD, and post-
traumatic osteoarthritis, the claims of service connection 
must be denied. 

The veteran's statements, in support of his claim, which are 
to the effect that he has ischemic heart disease, 
avitaminosis, malnutrition, nutritional disabilities, peptic 
ulcer disease, and post-traumatic osteoarthritis, all of 
which are attributable to his POW internment during World War 
II, are not cognizable evidence since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of the disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  




ORDER

Entitlement to service connection for ischemic heart disease 
is denied.

Entitlement to service connection for avitaminosis is denied.

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for nutritional 
disabilities is denied.

Entitlement to service connection for peptic ulcer disease 
(PUD) is denied.

Entitlement to service connection for post-traumatic 
osteoarthritis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



